Citation Nr: 1537773	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-01 652	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in July 2013, the Veteran filed a notice of disagreement (NOD) with all of the issues addressed in the June 2013 rating decision.  However, in the January 2014 VA Form 9, the Veteran checked box 9B and the only issue listed is entitlement to service connection for erectile dysfunction.  Therefore, the other claims adjudicated in the July 2013 rating decision are not on appeal as the Veteran limited the appeal to the issue identified on the title page.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's current erectile dysfunction had its onset during service and has continued to the present time.


CONCLUSION OF LAW

The criteria to establish service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d). 

Service connection generally requires competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Analysis

The Veteran maintains that his erectile dysfunction had its onset during service and that he has had the same symptoms ever since.  

Lending credibility to his assertion is the notation at separation in November 2006 of difficulty achieving and maintaining an erection for at least the past several years.  In addition, the March 2013 VA examination report reflects a current diagnosis of erectile dysfunction.  Furthermore, the Veteran has consistently reported having had erectile dysfunction for years during service and ever since, as reflected in not only in his original August 2011 application (VA FORM 21-526) for service connection and October 2011 correspondence, but also in September 2011 private records of treatment for erectile dysfunction.


Although the March 2013 VA examiner provided a diagnosis, the examiner concluded that it is not at least as likely as not that the Veteran's current erectile dysfunction is related to his erectile dysfunction noted at separation from service because there is no documented treatment for relevant symptoms during service.  The Board does not find the opinion particularly persuasive because an absence of treatment does not necessarily equate to an absence of symptoms.  In that respect, the Board notes that the Veteran is competent to report that he had erectile dysfunction in service and ever since.  

Current disability of erectile dysfunction has been established.  Erectile dysfunction was noted at separation and the Veteran provided competent and credible evidence of erectile dysfunction during service and ever since.  Resolving reasonable doubt in the Veteran's favor, the Veteran's erectile dysfunction had its onset during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for erectile dysfunction is therefore warranted.  


ORDER

Service connection for erectile dysfunction is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


